Exhibit 10.1
 
MANAGEMENT SERVICES AGREEMENT
 
AGREEMENT, effective as of September 1, 2009, by and between SP Corporate
Services LLC (“SP Corporate”), a Delaware limited liability company, having an
office at 590 Madison Avenue, 32nd Floor, New York, New York 10022, and Del
Global Technologies Corp., a New York corporation (the “Company”), having an
office at 50B N. Gary Avenue, Roselle, Illinois 60172.
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to have SP Corporate furnish certain services to
the Company, as set forth on Exhibit A attached hereto as it may be amended from
time to time pursuant to the terms hereof (the “Services”), and SP Corporate has
agreed to furnish Services, pursuant to the terms and conditions hereinafter set
forth; and
 
WHEREAS, this Agreement has been approved by the Audit Committee of the Board of
Directors of the Company (the “Board”) and recommended Board approval, and a
majority of the disinterested directors of the Company has voted to approve this
Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
Section 1.                      Engagement of SP Corporate.
 
1.01.           During the term of this Agreement, SP Corporate shall provide to
the Company such Services, as more fully described and defined on Exhibit A, as
may be necessary or desirable or as may be reasonably requested or required, in
connection with the business, operations and affairs, both ordinary and
extraordinary, of the Company and its subsidiaries and affiliates.
 
In performing Services, SP Corporate shall be subject to the supervision and
control of the disinterested directors of the Company.  In no event shall SP
Corporate incur an obligation or enter into any transaction on behalf of the
Company involving in excess of $50,000 without the prior approval of the
disinterested directors of the Company.
 
1.02.           While the amount of time and personnel required for performance
by SP Corporate hereunder will necessarily vary depending upon the nature and
type of Services, SP Corporate shall devote such time and effort and make
available such personnel as may from time to time reasonably be required for the
performance of Services hereunder.  Notwithstanding the foregoing, SP Corporate
shall make John J. Quicke available to act as, and he shall devote such time and
effort as is necessary to fulfill the statutory and fiduciary duties of, the
President and Chief Executive Officer of the Company until such time as
otherwise instructed or removed by the board of directors of the Company or the
resignation of John J. Quicke in any of the capacities.
 
1.03.           Exhibit A may be amended from time to time to provide for
additional Services, the elimination of certain Services, increases or decreases
to the compensation paid hereunder, or other changes, upon the mutual agreement
of the parties hereto.
 

--------------------------------------------------------------------------------


 
Section 2.                      Term.
 
This Agreement shall commence effective as of September 1, 2009, and shall
terminate immediately upon written notice given to the other party or
immediately upon the death of John J. Quicke.  The Company shall have the right
during (but not after) the term of this Agreement, but not the obligation, to
obtain and maintain one or more policies of life insurance on the life of
John J. Quicke at the Company’s sole cost and expense, and John J. Quicke agrees
to cooperate fully and execute such reasonable documents as the Company shall
request in connection with such insurance.
 
Section 3.                      Payments to SP Corporate.
 
3.01.           In consideration of Services furnished by SP Corporate
hereunder, the Company shall pay to SP Corporate a fixed monthly fee as set
forth in Section 3.02, which shall be adjustable annually upon mutual agreement
by the parties or at other times upon the amendment of Exhibit A pursuant to
Section 1.03.  In addition, the Company shall promptly reimburse SP Corporate
and John J. Quicke for certain expenses, including legal expenses, as well as
all reasonable and necessary business expenses, incurred on behalf of the
Company.
 
3.02.           The Company shall pay SP Corporate a fixed monthly fee in cash
in amount set forth on Exhibit A in advance on the first day of each month.
 
Section 4.                      Limitation on Liability.
 
To the fullest extent permitted by law and as consistent with the Company’s
Amended and Restated Bylaws and Certificate of Incorporation, as may be amended
from time to time (the “Company's Charter Documents”), SP Corporate shall not be
liable to the Company, any affiliate thereof or any third party for any losses,
claims, damages, liabilities, penalties, obligations or expenses, including
reasonable legal fees and expenses, of any kind or nature whatsoever due to any
act or omission in connection with the rendering of Services hereunder, unless
that act or omission constitutes gross negligence, willful misconduct or
fraud.  Further, SP Corporate shall reasonably rely on information provided to
it about the Company, if any, that is provided by the Company or the Company’s
affiliates, employees or agents.  In no event shall SP Corporate be liable for
any error or inaccuracy of any report, computation or other information or
document produced in accordance with this Agreement, for whose accuracy the
Company assumes all responsibility, unless resulting from the gross negligence
or willful misconduct of SP Corporate or SP Corporate’s officers, directors,
employees or agents.
 
Section 5.                      Indemnity and D&O Insurance.
 
To the fullest extent permitted by law and as consistent with the Company's
Charter Documents, the Company shall defend, indemnify, save and hold harmless
SP Corporate and John J. Quicke from and against any claims, liabilities,
damages, losses, costs or expenses, including amounts paid in satisfaction of
judgments, in compromises and settlements, as fines and penalties and legal or
other costs and reasonable expenses of investigating or defending against any
claim or alleged claim of any nature whatsoever resulting from SP Corporate’s or
John J. Quicke’s activities or services under this Agreement (a “Claim”), except
to the extent occasioned by the gross negligence or willful misconduct of SP
Corporate, John J. Quicke or SP Corporate’s officers, directors, employees or
agents.  At the written request of SP Corporate and/or John J. Quicke, the
Company will advance to them the legal or other costs and reasonable expenses of
investigating or defending against any Claim in advance of the final disposition
of such Claim.  To the fullest extent permitted by law and as consistent with
the Company’s Charter Documents, the Company’s obligation to indemnify SP
Corporate hereunder shall extend to and inure to the benefit of SP Corporate’s
officers, directors, members, employees, affiliates and consultants.  If SP
Corporate should reasonably determine its interests are or may be adverse to the
interests of the Company, SP Corporate may retain its own counsel in connection
with such claim or alleged claim or action, in which case the Company shall be
liable, to the extent permitted under this Section 5, to SP Corporate for any
reasonable and documented legal, accounting or other directly related fees and
expenses incurred by SP Corporate in connection with its investigating or
defending such claim or alleged claim or action.  In addition, at all times
during which John. J. Quicke is acting as non-employee CEO and/or President of
the Company, the Company shall cause John J. Quicke to be covered by a D&O
insurance policy issued by a reputable D&O insurance carrier with coverages and
terms no less favorable than those contained in the Company’s current D&O
insurance policy.  In addition, neither SP Corporate nor any of its officers,
directors, members, employees, affiliates or consultants (including John J.
Quicke) shall be liable to the Company or any third party for any special,
consequential or exemplary damages (including lost or anticipated revenues or
profits relating to the same) arising from any claim relating to this Agreement
or any of the services provided hereunder, whether such claim is based on
warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of SP Corporate is advised of
the possibility or likelihood of the same.
 

--------------------------------------------------------------------------------


 
Section 6.                      Confidential Information.
 
SP Corporate shall not at any time during or following the termination or
expiration for any reason of this Agreement, directly or indirectly, disclose,
publish or divulge to any person (except where necessary in connection with the
furnishing of Services under this Agreement), appropriate or use, or cause or
permit any other person to appropriate or use, any of the Company’s inventions,
discoveries, improvements, trade secrets, copyrights or other proprietary,
secret or confidential information not then publicly available.
 
Section 7.                      Non-Exclusive Arrangement; Conflicts of
Interest.
 
7.01           The Company acknowledges that SP Corporate and its Affiliated
Companies (as defined below) may from time to time enter into agreements similar
to this Agreement with other companies pursuant to which SP Corporate may agree
to provide services similar in nature to the Services being provided
hereunder.  The Company understands that the person or persons providing the
Services hereunder may also provide similar or additional services to other
companies, including as officers and directors of such companies.  In addition,
to the extent business opportunities arise, the Company acknowledges that SP
Corporate will be under no obligation to present such opportunity to the
Company, and SP Corporate may, in its sole discretion, present any such
opportunity to whatever company it so chooses, or to none at all; provided,
however, nothing contained herein shall affect or otherwise limit the fiduciary
obligations of the officers and directors of the Company.
 

--------------------------------------------------------------------------------


 
7.02           The Company, SP Corporate and their respective Affiliated
Companies (as defined below) recognize and acknowledge that as a result of SP
Corporate providing the Services pursuant to this Agreement the potential for
conflicts of interest exist between and/or among SP Corporate, the Company,
Affiliated Companies of SP Corporate and the Company and the respective officers
and directors of SP Corporate and the Company, including but not limited to (i)
that an Affiliated Company of SP Corporate may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of SP Corporate or of Affiliated Companies of SP Corporate may serve
as directors and/or officers of the Company, (iii) that SP Corporate and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that SP Corporate and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that SP Corporate and Affiliated Companies
thereof may engage in material business transactions with the Company and
Affiliated Companies thereof, including (without limitation) providing Services
to or being a significant supplier of the Company and Affiliated Companies
thereof.  The Company further recognizes, acknowledges and agrees that any such
conflicts of interest shall be resolved by SP Corporate in its sole discretion.
 
7.03           For purposes of this Agreement, “Affiliated Companies” shall mean
in respect of SP Corporate any entity which is controlled by SP Corporate,
controls SP Corporate or is under common control with SP Corporate (other than
the Company and any entity that is controlled by the Company) and in respect of
the Company shall mean any entity controlled by the Company.
 
7.04.           The Company represents and warrants that the Audit Committee of
the Board has approved this Agreement and recommended Board approval, and a
majority of the disinterested directors of the Company has voted to approve this
Agreement.
 
Section 8.                      General.
 
8.01.           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto.  No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.
 
8.02.           All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered, sent by nationally recognized
overnight carrier, one day after being sent, or mailed by first class registered
or certified mail, return receipt requested, five days after being sent.
 
8.03.           This Agreement shall be construed under the laws of the State of
New York and the parties hereby submit to the personal jurisdiction of any
federal or state court located therein, and agree that jurisdiction shall rest
exclusively therein, without giving effect to the principles of conflict of
laws.
 

--------------------------------------------------------------------------------


 
8.04.           This Agreement may not be assigned by any party without the
prior written consent of the other parties to this Agreement.
 
8.05.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
8.06.           Sections 4, 5 and 6 shall survive any expiration or termination
of this Agreement.
 
8.07.           Except as specifically provided herein, none of the parties
shall act or represent or hold itself out as having authority to act as an agent
or partner of any other party, or in any way bind or commit any other party to
any obligations.  Nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party being individually responsible for its obligations set forth in
this Agreement.  Neither party shall be responsible for the compensation, the
withholding of taxes, workers compensation, or any other employer liability for
the employees and agents of the other party.  Without limiting the generality of
the foregoing, the parties acknowledge and agree that SP Corporate is an
independent contractor and that neither John J. Quicke nor SP Corporate is an
employee of the Company.  SP Corporate or an Affiliated Company of SP Corporate
shall timely withhold and pay all taxes and file all reports required by
applicable law to be withheld, paid and filed for John J. Quicke.
 
8.08.           John J. Quicke joins herein solely to acknowledge and agree to
the terms hereof relating specifically to him and to specifically acknowledge
and agree that he is not an employee of the Company and is not eligible for and
has no right to receive any compensation or benefits from the Company or to
participate in any employee benefit plans or programs available to the employees
of the Company, including welfare and retirement benefits.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

 
SP CORPORATE SERVICES LLC
     
By:
/s/ Sanford Antignas    
Name:
Sanford Antignas    
Title:
Chief Operating Officer      
DEL GLOBAL TECHNOLOGIES CORP.
     
By:
/s/ Mark A. Zorko    
Name:
Mark A. Zorko    
Title:
Chief Financial Officer          
/s/ John J. Quicke
 
John J. Quicke, individually and solely for the purposes specified in Section
8.08 above


 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
The “Services” shall be limited to the following:
 
 
1.
Provide the non-exclusive services of John J. Quicke to serve as the Company’s
Chief Executive Officer and President.  Such person, in his capacity as the
Chief Executive Officer and President, will perform all duties normally
associated with that of the Company’s Chief Executive Officer and President,
including without limitation:

 
 
·
Provide effective overall leadership to the Company.

 
 
·
Provide effective leadership in the Company’s efforts to meet required SEC
filing requirements.

 
 
·
Serve as an effective member of the Company’s executive management team.

 
 
·
Perform all other duties of the Company’s President and Chief Executive Officer
as set forth in the Company’s Charter Documents and corporate governance
policies as they may be amended from time to time.

 


 
The monthly fee for providing the Services shall be $30,000.
 

